Citation Nr: 1744165	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  08-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1984 to March 1985 and from March 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case has a long, history that is briefly described below. 

Service connection for PTSD was granted in a January 2010 rating decision at 30 percent, effective September 30, 2009.  The Veteran appealed.  

The Veteran was afforded a hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript has been associated with the claims file. 

In July 2013, the Board remanded the appeal and requested the RO schedule the Veteran for another VA examination.  A VA examination was conducted in August 2013.  A September 2013 rating decision awarded a rating of 50 percent, effective September 30, 2009.  

In July 2014, the Board issued a decision denying an increased rating in excess of 50 percent for the Veteran's PTSD; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  By a March 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's July 2014 decision and remanded the case for action consistent with the JMR. 

In May 2015, the Board remanded the appeal for actions consistent with the JMR.  After the development, the appeal was returned to the Board.  The Board issued a decision in December 2015 denying an increased rating in excess of 50 percent. 

The Veteran appealed the Board's decision once again to the Court.  By a March 2017 Memorandum Decision, the Court vacated the December 2015 decision and remanded the appeal to the Board for compliance with the terms of the Memorandum Decision. 


FINDINGS OF FACT

1.  Prior to January  2013, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas; total social and occupational impairment was not shown.  

2.  In January 2013 and February 2013, the Veteran's PTSD was productive of total social and occupational impairment.  

3.  After February 2013, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity; deficiencies in most areas was not shown.  


CONCLUSIONS OF LAW

1.  Prior to January 2013, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  During January 2013 and February 2013, the criteria for a 100 percent schedular rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  After February 2013, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.....................50 percent. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.......................................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF between 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his PTSD warrants a rating in excess of 50 percent. 

Post-service VA treatment records show the Veteran was struggling with anger and irritability issues, which often caused conflicts and altercations between him and others.  He made threats to his neighbors and had periods of separation from his wife.  He also reported hallucinations in the form of seeing a man in his house; however, later on in his treatment he reported that the visions had decreased and they did not bother him because he knew it was not real.  He complained of insomnia and experienced 1-2 nightmares per month about his experiences in the service. 

Prior to the January 2010 rating decision, the Veteran was afforded a VA examination in December 2009.  He reported being separated from his wife, and denied having any social relationships or participating in leisure activities.  He also noted experiencing chronic sleep impairment, which caused exhaustion that interfered with daytime activities.  His short term memory was mildly impaired and he was orientated to person, time and place.  The examiner noted that the Veteran experienced frequent, daily, chronic moderate PTSD symptoms.  The Veteran was considered competent to manage his financial affairs.  At the time of the exam, he had a full-time job. 

Overall, the examiner noted that there was reduced reliability and productivity due to PTSD symptoms.  He experienced varied symptoms including decreased concentration, avoidance, hypervigilance and irritability.  The examiner noted that he had moderate impairment in functional status and quality of life due to PTSD.  His GAF score was noted as 56. 

During a January 2012 VA exam, the examiner noted that the Veteran experienced anger, irritability and suspiciousness prior to deployment, however, worsened by his experience in war.  He also drank to excess despite negative consequences, which also had its onset prior to deployment.  He reported issues at work, at church, at home with his family and with his neighbors.  The examiner noted that his symptoms included suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships.  Additional symptoms included anger, irritability, and some visual and auditory hallucinations.

Overall, the examiner noted he had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

In January 2013, his wife contacted a VA psychiatric unit and stated that her husband was experiencing increased symptoms of paranoia, hypervigilance, quick temper and insomnia.  The Veteran was admitted to the hospital for inpatient mental health treatment from February 6 to February 21, 2013.  Upon admission, it was noted that he was not compliant with his medication.  During his stay, his physician recharacterized his diagnosis as bipolar I disorder with psychotic features.  He reported that he made threats at his job because he did not receive a raise like other employees and was passed over for promotions.  He also noted a strained relationship with his wife; he preferred to be alone and left the house at night to walk around or go to the store.  At discharge, he denied any homicidal or suicidal ideation and stated that he saw a difference when on his medication. 

During the May 2013 hearing, the Veteran testified that he was prescribed medication for mood swings and to help him sleep.  He also noted that he had been overlooked for certain positions at work because he is unable to operate machinery or forklifts due to the effects of his medication.  He participated in individual and group therapy for anger management and anxiety.  There were also some calls with a psychiatrist through his employer in 2009.  Overall, the Veteran testified that he experienced anger, nightmares, and an increased startle response. 

In an August 2013 VA examination report, the examiner diagnosed PTSD and bipolar I disorder.  The Veteran reported a good relationship with his wife and he was gainfully employed, although he experienced continued difficulties with co-workers and management.  He received ongoing mental health treatment through VA and continued taking prescribed medications. 

The examiner noted the Veteran experienced occupational and social impairment with reduced reliability and productivity due to the following symptoms: anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships and persistent delusions or hallucinations.  However, the Veteran was competent to manage his financial affairs. 

In April 2015, the Veteran reported experiencing increased stress due to problems such as his stepson going back to prison and he and his wife having to care for his young children. 

The Veteran was afforded another VA exam in June 2015 and the examiner was unable to differentiate which symptoms were attributable to either the PTSD or bipolar diagnosis.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships and persistent delusions or hallucinations.  The examiner concluded that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on the foregoing, the Board shall assign a 70 percent disability evaluation prior to January 2013, a 100 percent evaluation for January 2013 and February 2013, and a 50 percent evaluation thereafter.  This is supported by the records showing that prior to January 2013, the Veteran was coping with anger and irritability to the point of altercations.  He made threats against his neighbor and had periods of separation from his wife.  There also were difficulties at work, and at his church.  This broad spectrum of contexts where the Veteran's symptoms were expressed supports the notion that he was deficient in most areas.  Significantly, however, he maintained employment definitively establishing that the criteria for a 100 percent rating have not been shown.  

In January 2013, it is apparent there was a decline in his functioning to where in early February 2013 he was admitted to a hospital for in-patient care.  Although the point of an increase in impairment cannot be made with any mathematical precision, it is fair to conclude that when the Veteran's wife called the VA psychiatric unit in January 2013, there had already been some period of decline preceding the call rendering it appropriate to establish January 1, 2013 as the start of the 100 percent rating.  Similarly, it is plain that symptoms sufficient for in-patient psychiatric care where one is entirely removed from one's employment and social setting for treatment purposes is tantamount to total impairment as to support a 100 percent evaluation.  

After his hospital discharge, the record indicates the Veteran resumed his employment, and although difficulties remained with co-workers, he reported a good relationship with his wife.  An August 2013 VA examiner considered the Veteran's impairment to be consistent with the criteria for a 50 percent evaluation.  This corresponds with the finding from the June 2015 examination report where the examiner noted the Veteran's difficulty in establishing and maintaining effective work and social relationships, not an inability to do so.  Although the Veteran reported increased stress occasioned by the need to care for the children of his step-son who had returned to prison, that internal response has not been associated with any overt behavior or measurable consequence.  It likewise would appear to be an appropriate response to the circumstances.  In view of this, it is the Board's view that a rating in excess of 50 percent for the period after February 2013 is not warranted.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 70 percent evaluation for PTSD prior to February 2013, is granted.  

Subject to the law and regulations governing the payment of monetary benefits, a 100 percent evaluation for PTSD during January 2013 and February 2013, is granted.   

Subject to the law and regulations governing the payment of monetary benefits, after February 2013, a rating in excess of 50 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


